—Appeal from a judgment of Onondaga County Court (Walsh, J.), entered *1026August 28, 2001, convicting defendant upon her plea of guilty of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]) for the stabbing death of a sexual partner. Contrary to the contention of defendant, her waiver of the right to appeal was knowing, intelligent and voluntary, and that waiver encompasses her present contention concerning the severity of the sentence (see People v Chandler, 214 AD2d 1027, 1028 [1995], lv denied 86 NY2d 792 [1995]). Present — Pigott, Jr., P.J., Green, Pine, Gorski and Hayes, JJ.